Citation Nr: 1756911	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  07-13 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2017, the Board remanded the current issues for further evidentiary development.  Given the subsequent action by the RO, no discussion of compliance with the prior remand instructions is required.

The Board notes that in its May 2017 decision it also denied the claims of entitlement to a temporary total disability rating for the left knee disability, entitlement to an initial compensable rating for bilateral hearing loss, entitlement to an initial rating in excess of 20 percent for diabetes, and entitlement to higher ratings for residuals of skin lesions of the left knee and right shoulder.  Despite these final adjudications the RO listed these issues as in appellate status in the October 2017 supplemental statement of the case (SSOC).  These issues are not under appeal, and, in any event, the Veteran submitted correspondence in November 2017 stating that he wished to drop all pending appeals, to specifically include the four issues listed in the October 2017 SSOC.  Thus, no further action pertaining to these issues is required.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for hypertension was granted by an October 2017 decision review officer decision.

2. The Veteran's claim of entitlement to service connection for erectile dysfunction was granted by an October 2017 decision review officer decision.


CONCLUSIONS OF LAW

1. The appeal as to the issue of entitlement to service connection for hypertension is dismissed due to the absence of a controversy at issue.  38 U.S.C. § 7105 (2012).

2. The appeal as to the issue of entitlement to service connection for erectile dysfunction is dismissed due to the absence of a controversy at issue.  38 U.S.C.     § 7105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

In the October 2017 decision review officer decision, the RO granted service connection for erectile dysfunction and for hypertension, and assigned effective dates in October 2011.  The Veteran has not filed a notice of disagreement with the disability ratings or effective dates assigned; he rather stated that he wished to drop all pending appeals.  Therefore, these issues have been resolved in the Veteran's favor and are not on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).  Thus, there is no "controversy" or "issue" currently before the Board as all of the claims on appeal have been fully resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  As the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction have been granted, there remain no errors of fact or law for the Board to address, and the appeals must be dismissed.
ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for erectile dysfunction is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


